DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed May 31, 2022 have been received and entered into the case. Claim 9 is canceled; claim 21 is added; claims 1 – 8 and 10 – 21 are pending and have been considered on the merits. All arguments have been fully considered.

Regarding amendments to claims 8 and 21, applicant points to paragraph 0067 of the application for support. It is noted that support is found in paragraph 0066 of the application as filed; and paragraph 0067 of the application as published.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 and 10 – 20 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Magid et al. (WO2017/016880 A1 as cited by US 2019/0336571).
Regarding claims 1 – 4 and 19 – 20, Magid teaches methods for treating disorders characterized by symptoms including stress, irritability, aggression, motor restlessness, nail biting, anxiety, dissociative symptoms (0009, 0016-00025) (symptoms of stress as disclosed by applicant, specification 0038-0039), and specifically PTSD (a stress disorder) (example 5) wherein the method comprises administering botulinum neurotoxin (BoNT) type A or B (0001-0002, 0007, claims).
Regarding claims 5 – 7, the BoNT is administered by local injection to the face of the patient to relax or paralyze the muscles (manipulates facial muscles) (0002).
Regarding claims 10 – 14 and 16 – 18, Magid teaches the methods for treating PTSD and its symptoms wherein 30 units of BoNT A is injected into corrugator supercillii and procerus muscle (example 5).
Regarding claim 15, the BoNT may be administered by topical application, or transdermally (0008).
The reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 10 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Magid et al. (WO2017/016880 A1 as cited by US 2019/0336571).
Regarding claims 1 – 4 and 19 – 20, Magid teaches methods for treating disorders characterized by symptoms including stress, irritability, aggression, motor restlessness, nail biting, anxiety, dissociative symptoms (0009, 0016-00025) (symptoms of stress as disclosed by applicant, specification 0038-0039), and specifically PTSD (a stress disorder) (example 5) wherein the method comprises administering botulinum neurotoxin (BoNT) type A or B (0001-0002, 0007, claims).
Regarding claims 5 – 7, the BoNT is administered by local injection to the face of the patient to relax or paralyze the muscles (manipulates facial muscles) (0002).
Regarding claims 8 and 21, Magid does not teach the method wherein 35 – 100 or 40 – 70 units are administered per injection. However, Magid does teach administering 30 units per injection (example 2) and identifies the botulinum toxin as the active component (abstract, 0001). Magid further states that the necessary dose of the active component can be determined by one of skill in the art (0002), and is therefore recognized as a result effective variable. As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the dose amount as directed by Magid and as a matter of routine practice and experimentation, and with a reasonable expectation for successfully treating a stress disorder or PTSD. Thus, the claims are prima facie obvious over the references, especially in the absence of evidence to the contrary.
Regarding claims 10 – 14 and 16 – 18, Magid teaches the methods for treating PTSD and its symptoms wherein 30 units of BoNT A is injected into corrugator supercillii and procerus muscle (example 5).
Regarding claim 15, the BoNT may be administered by topical application, or transdermally (0008).

Response to Arguments
Applicant argues that the prior art does not anticipate or render obvious the claimed invention because the prior art does not treat stress disorder or PTSD, but personality disorders; and that the prior art does not teach the claimed dosage.
However, these arguments fail to persuade because Magid specifically teaches treating PTSD (example 5) which is a stress disorder. Regarding the dosage amount, Magid identifies the botulinum toxin as the active component (abstract, 0001) and teaches that the necessary dose of the active component can be determined by one of skill in the art (0002), and is therefore recognized as a result effective variable. As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the dose amount as directed by Magid and as a matter of routine practice and experimentation, and with a reasonable expectation for successfully treating a stress disorder or PTSD. 
Thus, the claims are prima facie obvious over the references, especially in the absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699